BLUE, Chief Judge.
Timothy Lee appeals the denial of his postjudgment motions to vacate addressed to a final injunction. The injunction was entered based upon a stipulation between Mr. Lee and William Delia. The primary ground of the postjudgment motions is that the injunction inaccurately reflected the conditions of the stipulation. Mr. Delia concedes that the final injunction is not consistent with the terms of the stipulation.
Accordingly, we reverse the denial of the postjudgment motions and remand to the trial court to hold a hearing on the merits of the motion filed January 22, 2001.
Reversed and remanded.
DAVIS and KELLY, JJ„ Concur.